Case 1:21-cv-00396-RJL Document 19-4 Filed 08/14/21 Page 1 of 27




                    Exhibit 4

         to the Expert Opinion of
   Justice (Retired) Pradeep Nandrajog
              dated August 13, 2021
             Case  1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright © Document
                                                  2021     19-4 Filed 08/14/21 Page 2 of 27
~CC(V®        Page 1       Friday, August 13, 2021
              Printed For: Mr. Wayne Page
!ONLINEf      SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                  230                                                     SUPREME COURT CASES                                              (1985) 3        sec
                                                        (1985) 3 Supreme Court Cases 230

                   (BEFORE Y.V. CHANDRACHUD, C.J. AND D.A. DESAI,                    0. CHINNAPPA
                          REDDY,            E.S.       VENKATARAMIAH AND 'RANGANATH MISRA, JJ.)

                   M/s McDOWELL AND COMPANY LIMITED                                                                                          Appellant;
                                        Versus
                   COMMERCIAL TAX OFFICER                                                                                                  Respondent.
                                                        Civil Appeal No. 570 of 1983t,
                                                           decided on A'.pril 17, 19 8 5
                           Sales Tax - Turnover of liquor manufacturer - Sale of liquor by manu-
                   fac.-turer on payment of excise duty by purchuer direct to excise authorities or
                   State exchequer in terms of Rules or arrangement or contract - Held, excise
                   daty so paid wonld form part of manufacturer's turnover - Primary liabJHty
                   to pay excise duty on manufacturer - A.P. General Sales Tax Act, 1957,
                   Section .2(s) - A.P. Distillery Rules, 1970, Rules 76 and 79 (as amended in
                   1981) - A.P. Indian Uquor (Storage in Bond) Rules, 1969, Rules 5 and 10 -
                   A.P. Excise Act, 1968, Sections 21, 28 and 65

                          Taxation - Colourable meamres for avoidance of tax by malddc suitable
                   81'1'1U1gements in commercial transactions - Discouraged
                         Interpretation of Statutes -- Taxing statutes - Statutes 41hould be so
                   construed as to disfavour tax evading measures adopted by the asse.ssce!i - Proper
                   mle for Interpretation stated - Old rnle criticised

                          The appellant carries on business of manufacture and sale of Indian
                   liquors in their distillery established in the State of A.P. The sale of liquor
                   from its distillery was arranged by making it a "ondition precedent for the whole-
                   sale buyers to pay the excise duty directly to the excise authorities or the State
                   exchequer for obtaining distillery passes for release of liquor and on presenta-
                   tion of the same the bills of sales or invoices were used to be prepared by the
                   distillery showing the price of liquor but excluding excise duty. The appellant's
                   books of account also did not contain any reference to excise duty paid by the
                   purchaser. The Supreme Court in the earlier McDowell & Co. case, (1977)
                   1 SCC 441 conformed with the stand taken by the appellant that the excise
                   duty directly paid by the purchasers was not includible in the turnover of
                   the appellant. Rules 76 and 79 of the A.P. Distillery Rules were amended
                   in 1981 inter alia enjoining the D-2 license holders, like the appellant, to pay
                   the excise duty before removal of liquor from distillery. On the basis of
                   the amended provisions, the respondent CTO issued a notice to the appellant
                   proposing to include the excise duty paid directly by buyers of the appeJJant's
                   ijquor in the appellant's turnover. The appellant's writ petition against the
                   notice was dismissed by the High Court. When leave was granted by
                   a Division Bench of Supreme Court, the correctness of the decision in the
                   earlier McDowell & Co. case was doubted and the matter was referred to the
                   present larger Bench. Dismissing the appeal the Supreme Coun

                    tFrom the Judgment and Order dated December 6, 1982 of the High Court
                       of And.bra Pradesh in Writ Petition No. 7985 of 1982
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 2
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-4 Filed 08/14/21 Page 3 of 27

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                               MCDOWBLL AND CO. LTD. V. COMML. TAX OFFICER                                                                   231

                   Held:
                      Per Curiam
                          The defimtlon of turnover in Section 2(s) of the A.P. General Sales Tax
                   Act clearly indicates that the total amount charged as the consideration for
                   the sale is to be taken into account for determining the turnover. Where a
                   bill of sale is issm:d the total amount set out therein is to be taken into account.
                   According to the normal commercial practice, excise duty should have
                   been reflected in the bill either as merged in price or being shown separately.
                   In the hands of the buyer the cost of liquor is what is charged by the appellant
                   manufacturer under its bill together with excise duty which the buyer has
                   directly p aid on seller's account. Excise duty though paid by the purchaser
                   to meet the liability of the appellant, is thus a part of the consideration for
                   the sale and is includible in the turnover of the appellant. The purchaser has
                   paid the tax because the law asks him to pay it on behalf of the manufacturer.
                                                                                     (Paras 33 and 3S)
                       McDowell & Co. Ltd. v. C.T.O., (1977) 1 SCC 441 : 1977 SCC (Tax) 198:
                          (1977) 1 SCR 914, overruled
                       Hindustan Sugar Mills v. State of Rajasthan, (1978) 4 SCC 271 : 1978
                          SCC (Tax) 225: (1979) 1 SCR 276; Paprika Ltd. v. Bu.ard of Trade,
                          (1944) 1 All ER 372; George Oakes (P) Ltd. v. State of Madras, (1962)
                          2 SCR 570: AIR 1962 SC 1037: (1961) 12 STC 476 and Love v. Norman
                          Wright (Builder!) Ltd., (1944) 1 All ER 618, relied on
                         The view taken in the earlier McDowell & Co. ease that when the excise
                   duty does not go into the common till of the assessee and it does not become
                   a part of the circulating capital, it does not constitute turnover, is not the
                   decisive test for determining whether such duty would constitute turnover.
                                                                                        (Para 40)
                      George Oakes (Pvt.) Ltd. v. State of Madras, 13 STC 98 : AIR 1962
                         SC 1352, limited
                          For determining whether excise duty is a part of the turnover, reference
                   to the Schedule to the A.P. General Sales Tax Act is wholly irrelevant. How-
                   ever, after amendment of the Schedule in 1984 sale of liquor has now been
                   made exigible to tax at every point other than the point of last sale in the
                   State.                                                               (Para 38)
                          The incidence of excise duty _is directly relatable to manufacture but
                   its collection can be deferred to a later stage as a measure of convenience
                   or expediency. P ayment of excise duty is the primary and exclusive obliga-
                   tion of the manufacturer and is a condition precedent to the removal of the
                   liquor from the distillery. So when payment is made under a contract or
                   arrangement by any other person, or when under a prior agreement, the legal
                   liability of the manufacturer-dealer for payment of excise duty is satisfied
                   by the purchaser by direct payment to the excise authorities or to the State
                   exchequer, it would amount to meeting of the obligation of the manufacturer
                   and nothing more. Rules 80 to 84 do not militate against this conclusion
                   The view expressed in earlier McDowell & Co. cMe that the purchasers of liquor
                   seeking distillery passes are also legally responsible for payment of excise
                   duty is too broad. Even if the purchasers paid the duty under the Distillery
                   Rules as it stood prior to their amendment in 1981, the provisions were merely
                   enabling and did not give rise to any legal responsibility for meeting the burden
                   resting 011 the manufacturer to pay the duty. The relevant consideration is
                   not whether the la"" permits the incidence of the duty to be passed on to
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 3
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-4 Filed 08/14/21 Page 4 of 27

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   232                                                     SUPREME COURT CASES                                              (1985) 3        sec
                   the purchaser but whether there is a prohibition against the passing of it. If
                   there is no bar, the incidence would be passed on to the purchaser in accordance
                   with normal commercial practice. By virtue of the amendment of Rules 76
                   and 79 in 1981, the holder of D-2 licence, such as the appellant, has to
                   pay the excise duty.                                   (Paras 29 and 34 to 36)
                      McDowell & Co. Ltd. v. CTO, (1977) 1 SCC 441: 1977 SCC (Tax) 198:
                         (1977) 1 SCR 914; Province of Madras v. Boddu Paidanna & Sons,
                         1942 FCR 90: AIR 1942 FC 33: 200 IC 551; R.C. Jail v. Union of
                         India, 1962 Supp 3 SCR 436 : AIR 1962 SC 1281 ; Re Sea Customs
                         Act, (1964) 3 SCR 787: AIR 1963 SC 1760: (1964) 2 SCJ 51; Guru-
                         swamy & Co. v. State of Mysore, (1967) 1 SCR 548: AIR 1967 SC 1512;
                         JuJluudur Rubber Goods Manufacturers' Association v. Union of India,
                         (1969) 2 sec 644 : (1970) 2 SCR 68 and A.B. Abdul Kadir v. State
                         of Kerala, (1976) 3 SCC 219: 1976 sec (Tax) 270, relied on
                      Anand Swarup Mahesh Kumar v. CST, (1980) 4 sec 451 : 1981 sec
                         o ·ax) 1 : (1981) 1 SCR 707, distinguished
                         The contention that it is open to everyone to so arrange his affairs as
                   to reduce the brunt of taxation to the minimum and such a process does not
                   constitute tax evasion, does not carry any ignominy. Tax planning may be
                   legitimate provided it is within the framework of law. Colourable devices
                   cannot be part of tax planning and it is wrong to encourage or entertain the
                   belief that it is honourable to avoid the payment of tax by resorting to dubious
                   methods. It is the obligation of every citizen to pay the taxes honestly without
                   resorting to subterfuges.                                     (Paras 41 and 45)
                      CIT v. A. Raman & Co., (1968) 67 ITR 11: (1968) 1 SCR 10: AIR
                         1968 SC 49 and Bank of Chettinad Ltd. v. CIT, (1940) 8 ITR 522 (PC),
                         criticised
                      Jiyajeerao Cotton Mills Ltd. v. CIT & Excess Profits Tax, Bombay,
                         (1958) 34 ITR 888 : AIR 1959 SC 270; CIT v. Vadilal Lallubhai, (1972)
                         86 ITR 2: (1973) 3 sec 17: 1973 sec (Tax) 1 and Latilla v. I.R.,
                         25 TC 107, relied on
                      CIT v. Sakarlal Balabhai, (1968) 69 ITR 186 (Guj HC), approved
                      CIT v. B.M. K.harwar, (1969) 72 ITR 603: (1969) 1 SCR 651 : AIR 1969
                         SC 812, cited
                         It is high time for the judiciary in India to desist from the alluring logic
                   of tax avoidance and disfavour the ingenious attempt to rationalise and legitimise
                   the same. There is behind taxation laws as much moral sanction as behind
                   any other welfare legislation and it is a pretence to say that avoidance of
                   taxation is not unethical and that it stands on no less moral plane than honest
                   payment of taxation. The proper way to construe a taxing statute, while
                   considering a device to avoid tax, is not to ask whether the provisions should
                   be construed literally or liberally, nor whether the transaction is not unreal
                   and not prohibited by the statute, but whether the transaction is a device to
                   avoid tax, and whether the transaction is such that the judicial process may
                   accord its approval to it.                                              (Para 17)
                      Wood Polymer Ltd. and Bengal Hotels Ltd., In re. 47 Com Cas 597
                         (Guj HC), relied on
                      CIT v. A. Raman & Co., (1968) 1 SCR 10 : AIR 1968 SC 49 : 67 lTR 11
                         and CIT v. B.M. K.harwar, 72 lTR 603: AIR 1969 SC 812: (1969)
                         1 SCR 651, criticised
~cc~®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 4
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-4 Filed 08/14/21 Page 5 of 27

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                        MCDOWELL AND                  co.    LTD. V. COMML. TAX OFFICER                          (Chinnappa Reddy. J.)                        233

                        Inland Revenue Commissioners v. Fisher's Executors, 1926 AC 39S; Inland
                           Revenue Commissioners v. Duke of Westminster, 1936 AC 1 : 193S All
                           ER Rep 259; Lord Howard De Wald.an v. Inland Revenue Commissioners,
                           (1942) 1 KB 389; Latilla v. Inland Revenue Commissioners, 1943 AC 377:
                           (1943) 1 All BR 265 ; Griffiths v. J.P. Harrizen Ud., 1963 AC 1 ;
                           Morgan v. Inland Revenue Commissioners, !963 Chancery 438: (1963)
                           1 All BR 481 ; Public Trustee v. Inland Revenue Commissioners, 196S
                           Chancery 286 : (1964) 3 All ER 780; Campbell v. lnJand Revenue Com-
                           missioners, 1967 Chancery 651; Greenberg v. Inland Revenue Com-
                           missioners, (1971) 3 All ER 136; W.T. Ramsay v. Inland Revenue
                           Commissioners, 1982 AC 300: (1981) 1 All ER 865 ; Chinn v. Collins, 1981
                           AC 533 ; Inland Revenue Commissioners v. Plummer, (1980) AC 896;
                           Federal Commissioner of Taxation v. Westraders Pty. Ltd., (1980) 30
                           ALR 353, 354-55; Inland Revenue Commissioners v. Burmah Oil Com-
                           pany Ltd., 1982 STC 30; Furniss v. Dawson, (1984) 1 AU ER 530
                           and United Am,tralia Ltd. v. B~lays Bank Ltd., (1940) 4 All BR 20,
                           37: 1941 AC 1, 29, referred to        4



                                                                                                                                         R-M/6952/CT

                    Advocates who appeared in this case :
                      Soli J. Sorabjee, Senior Advocate (Harish N. Salve, Ravinder Narain and
                         Mrs A .K. Verma, Advocates, with him), for the Appellant;
                      ~.T. Desai, Senior Advocate (B. Parthasarthi and T.V.S.N. Chari, Advocates,
                         with him), for the Respondent.

                    The Judgments of the Court were delivered by
                        CHINNAPPA REDDY, J. (concurring) *-While I entirely agree with
                    my brother, Ranganath Misra, J. in the judgment proposed to be
                   delivered by him, I wish to add a few paragraphs, particularly to
                   supplement what he has said on the "fashionable" topic of tax avoidance.
                   My excuse for inflicting this extra opinion is that the ingenious attempts
                   to rationalise and legitimise tax avoidance have always fascinated and
                   amused me and made me wonder how ready the minds are to adapt
                   themselves and discover excuses to dip into the treasury.

                         2. The shortest definition of tax avoidance that I have come across
                   is "the art of dodging tax without breaking the law". Much legal
                   sophistry and judicial exposition have gone into the attempt to
                   differentiate the concepts of tax evasion and tax avoidance and to
                   discover the invisible line supposed to exist which distinguishes one
                   from the other. Tax avoidance, it seems is legal ; tax evasion is illegal.
                        3. Though initially the law was, and I suppose the law still is,
                   "there is no equity about a tax. There is no presumption as to a

                    *Ed. : This judgment has been signed by all the five judges constituting the
                      Bench
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 5
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-4 Filed 08/14/21 Page 6 of 27

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   234                                                    SUPREME COURT CASES                                               (1985) 3        sec
                   tax. Nothing is to be read in, nothing is to be implied", during the
                   period between the two World Wars, the theory came to be propounded
                   and developed that it was perfectly open for persons to evade (avoid)
                   .income tax if they could do so legally. For some time it looked as
                   if tax avoidance was even viewed with affection. Lord Sumner in
                   lRC v. Fisher's Executors1 said :
                                   My Lords the highest authorities have always recognised that
                              the subject is entitled so to arrange his affairs as not to attract
                             taxes imposed by the Crown so far as he can do so within the
                             law, and that he may legitimately claim the advantage of any
                             expressed term or of any emotions that he can find in his favour
                             in taxing Acts. In so doing he neither comes under liability nor
                             incurs blame.
                         4. Lord Tomlin echoing what Lord Sumner had said observed
                   in /RC v. Duke of Westminster as follows, typifying the prevalent
                   attitude towards tax avoidance at that time :
                                   Every man is entitled, if he can, to order his affairs so that
                             the tax attaching under the appropriate Acts is less than it otherwise
                             would be. If he succeeds in ordering them so as to secure this
                             result then however unappreciative the Commissioners of Inland
                             Revenue or his fellow taxpayers may be of his ingenuity, he
                             cannot be compelled to pay an increased tax.
                        S. Then came World War II and in its wake huge profiteering
                   and racketeering, something which persists till today, but on a much
                   larger scale. The attitude of the courts towards avoidance of tax
                   perceptibly changed and hardened and in Lord Howard De Waldan v.
                   lRC'\ Greene, M.R., dealing with the construction of an anti-avoidance
                   section said :
                                  For years a battle of manoeuvre has been waged between the
                             Legislature and those who are minded to throw the burden of
                             taxation off their own shoulders on to those of their fellow subjects.
                             In that battle the Legislature has been worsted by the skill, deter-
                             mination and resourcefulness of its opponents of whom the present
                             appellant has not been the least successful. It would not shock
                             us in the least to find that the Legislature has determined to put
                             an end to the struggle, by imposing the severest penalties. It
                             scarcely lies in the mouth of the taxpayer who plays with fire
                             to complain of burnt fingers.

                   1. 1926 AC 395
                   2. 1936 AC 1 : 1935 All ER Rep 259
                   3. (1942) 1 KB 389
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 6
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-4 Filed 08/14/21 Page 7 of 27

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                        MCDOWELL AND                  co.    LTD.      v. COMML. TAX OFFICER (Chinnappa Reddy, J.)                                            235

                        6. Expressing the same sentiment and dissertating on the moral
                   aspects of tax avoidance Lord Simon in Latilla v. /RC' said:
                             My Lords, of recent years much ingenuity has been expended
                        in certain quarters in attempting to devise methods of disposition
                        of income by which those who were prepared to adopt them
                        might enjoy the benefits of residence in this country while receiving
                        the equivalent of such income without sharing in the appropriate
                        burden of British taxation. Judicial dicta may be cited which
                        point out that, however elaborate and artificial such methods may
                        be, those who adopt them are "entitled" to do so. There is,
                        of course, no doubt that they are within their legal rights, but
                        that is no reason why their efforts, or those of the professional
                        gentlemen who assist them in the matter, should be regarded as
                        a commendable exercise of ingenuity or as a discharge of the
                       duties of good ciiizenship. On the contrary, one result of such
                        methods, if they succeed, is, of course, to increase pro tanto the
                        load of tax on the shoulders of the great body of good citizens
                       who do not desire, or do not know how, to adopt these manoeuvres.
                          7. In several cases, Griffiths v. J.P. Harrizan Ltd.6 , Morgan v.
                   /RC6, Public Trustee v. IRC7, Lord Denning repeatedly referred
                   to tax avoidance schemes and described them as magic performance by
                   lawyer-turned-magicians. Lord Harman, almost in the same words as
                   Lord Denning described a tax avoidance scheme as one "which smells
                   a little of the lamp" and said "it is a splendid scheme . .. it is almost too
                   good to be true. In law quite too good to be true. lt won't dd'.
                   (Campbell v. IRC 8 ) Stamp, J. in re Weston's Settlements8a observed:
                                . . . There must be some limit to the devices which this Court
                         ought to countenance in order to defeat the fiscal intentions of the
                         Legislature. In my judgment these proposals overstep that limit ...
                          I am not persuaded with this application represents more than a
                         cheap exercise in tax avoidance which I ought not to sanction, as
                         distinct from a legitimate avoidance of liability to taxation.
                        8. In Greenberg v. IRC 1>, Lord Reid dealing with a scheme for
                   tax avoidance by forward dividend stripping observed :
                             We seem to have travelled a long way from the general and
                        salutary rule that the subject is not be taxed except by plain words.
                   4. 1943 AC 377: (1943) 1 All ER 265
                   5. 1963 AC 1
                   6. 1963 Ch 438: (1963) 1 All ER 481
                   7. 1965 Ch 286: (1964) 3 All ER 780
                   8. 1967 Ch 651 : (1966) 2 All ER 736
                   8a. (1968) 1 All ER 720, 725 : (1969) 1 Ch 223
                   9. (1971) 3 All ER 136
~cc~®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 7
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-4 Filed 08/14/21 Page 8 of 27

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                  236                                                     SUPREME COURT CASFS                                               (1985) 3        sec
                             But I must recognise that plain words are seldom adequate to
                             anticipate and forestall the multiplicity of ingenious schemes which
                             are constantly being devised to evade taxation. Parliament is very
                             properly determined to prevent this kind of tax evasion and, if the
                             courts find it impossible to give very wide meanings to general
                             phrases, the only alternative may be for Parliament to do as some
                             other countries have done, and introduce legislation of a more
                             sweeping character which will put the ordinary well-intentioned
                             person at much greater risk than is created by a wide interpretation
                             of such provisions as those which we are now considering ....
                                                                    •                      •                     •
                                  I am inclined to think that the real explanation of these
                             verbal difficulties may be that, in legislation of such extreme
                             complexity as we have here, it is not humanly possible for a
                             draftsman to preserve that consistency in the use of language which
                             we generally look for. Indeed, I sometimes suspect that our
                             normal meticulous methods of statutory construction tend to lead
                             us astray by concentrating too much on verbal niceties and paying
                             too little attention to the provisions read as a whole.
                        9. The march of the law against tax avoidance schemes continued
                   and came a significant departure from the Westminster2 and the Fisher's
                   Executors1 principle. In W.T. Ramsay v. IRC10, the House of Lords
                   had to consider a scheme of tax avoidance which consisted of a series
                   or a combination of transactions each of which was individually genuine
                   but the result of all of which was an avoidance of tax. Lord Wilberforce,
                   with great force, observed :
                              Given that a document or transaction is genuine, the court
                        cannot go behind it to some supposed underlying substance. This
                        is the well-known principle of IRC v. Duke of Westminster2 • This
                         is a cardinal principle but it must not be overstated or over-
                         extended. While obliging the court to accept documents or
                        transactions, found to be genuine, as such, it does not compel the
                        court to look at a document or a transaction in blinkers, isolated
                        from any context to which it properly belongs. H it can be seen
                        that a document or transaction was intended to have effect as
                        part of a nexus or series of transactions, or as an ingredient of a
                        wider transaction intended as a whole, there is nothing in the
                         doctrine to prevent it being so regarded ; to do so is not to
                        prefer form to substance, or substance to form. It is the task
                         of the court to ascertain the legal nature of any transactions to
                         which it is sought to attach a tax or a tax consequence and if that
                         emerges from a series or combination of transactions, intended to
                   10. 1982 AC 300: (1981) l All ER 865
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 8
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-4 Filed 08/14/21 Page 9 of 27

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                        MCDOWELL AND                  co.    LTD. v. COMML. TAX OFFICER (Chinnappa Reddy, J.)                                                237

                            operate as such, it is that series or combination which may be
                            regarded. For this there is authority in the law relating to income
                            tax and capital gains tax ; see Chinn v. Collins11 and !RC v.
                            Plummer12 •
                                  For the commissioners considering a particular case it is
                            wrong, and an unnecessary self-limitation, to regard themselves
                            as precluded by their own finding that documents or transactions
                            are not 'shams', from considering what, as evidenced by the
                            documents themselves or by the manifested intentions of the
                            parties, the relevant transaction is. They are not, under the
                            Duke of Westminster doctrine or any other authority, bound to
                            consider individually each separate step in a composite transaction
                            intended to be carried through as a whole
                  Later again he observed :
                                     ... For the taxpayers it was said that to accept the revenue's
                            wide contention involved a rejection of accepted and established
                            canons, and that, if so general an attack on schemes for tax
                             avoidance as the revenue suggest, is to be validated, that is a
                            matter for Parliament. The function of the courts is to apply
                            strictly and correctly the legislation which Parliament has enacted ;
                            if the taxpayer escapes the charge, it is for Parliament, if it dis_-_
                            approves of the result. to close the gap. General principles against
                            tax avoidance are, it was claimed , for Parliament to lay down.
                            We were referred, at our request, in this connection to the
                            various enactments by which Parliament has from time to time
                            tried to counter tax avoidance by some general prescription. The
                            mo<;t extensive of the<le is the Income and Corporation Taxes Act.
                             1970. Section 460 et sea. We were referred also to well-known
                            sections in Australia and New Zealand ( Australia, the Income
                            Tax Assessment Act. 1936. Section 260; New Zealand, the
                            Income Tax Act. 1976. Section 99, replacing earlier legislation).
                            Further. it wa<; pointed out that the capital gains tax legislation
                             ( <;tarting with the Finance Act, 1965) does not contain any pro-
                            vision corresponding to Section 460. The intention should be
                            deduced the,refore, it wac; said, to leave capital gains tax to be
                            dealt with bv 'hole and plug' methods : that such schemes as
                            the present could be c;o dealt with has been confirmed by later
                            legislation a<; to 'value shifting' (Capital Gains Tax Act, 1979,
                            Section 25 et seq) . The<le arguments merit serious consideration.
                            In '-Ubstance they appealed to Barwick. C .J. in the recent

                  11. 1981 AC S33
                  12. 1980 AC 896
~cc~®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 9
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                            Friday, August 13, 2021
                                                          19-4 Filed 08/14/21 Page 10 of 27

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   238                                                     SUPREME COURT CASES                                              (1985) 3        sec
                             Australian case of Federal Commissioner of Taxation v. Westraders'
                             Pty. Ltd."
                                   I have a full respect for the principles which have been
                             stated but I do not consider that they should exclude the approach
                             for which the Crown contends. That does not introduce a new
                             principle : it would be to apply to new and sophisticated
                             legal devices the undoubted power and duty of the courts
                             to determine their nature in law and to relate them to
                             existing legislation. While the techniques of tax avoidance progress
                             and are technically improved, the courts are not obliged to stand
                             still. Such immobility must result either in loss of tax, to the
                             prejudice of other taxpayers, or to Parliamentary congestion or
                             (most likely) to both. To force the courts to adopt, in relation
                             to closely integrated situations, a step by step, dissecting, aoproach
                             which the parties· themselves may have negated would be a denial
                             rather than an affirmation of the true judicial process. • In each
                             case the facts must be established ; and a legal analysis made ;
                             legislation cannot be required or even be desirable to enable the
                             court to arrive at a conclusion which corresponds with the parties'
                             own intentions.
                                   The capital gains tax was created to operate in the real world,
                             not that of make-believe.
                         10. The significance of Ramsav10 as a tur11ing point in the inter-
                    pretation of tax laws in England and the departure from the strings of
                    Westminster2 were explained in lRC v . Burmah Oil Company Ltd.u.,
                    where Lord Diplock said :
                              It would be disingenuous to suggest, and dangerous on the
                         part of those who advise on elaborate tax-avoidance schemes to
                         assume, that Ramsay case10 did not mark a significant change in
                         the approach adopted by this House in its judicial role to a pre-
                         ordained series of transactions ( whether or not they include the
                         achievement of a legitimate commercial end) into which there
                         are inserted steps that have no commercial purpose apart from
                         the avoidance of a liability to tax which in the absence of those
                         particular steps would have been pavab1e. The difference is in
                         approach. It does not neces.;;itate the overruling of any earlier
                         decisions of this House ; but ;t does ;nvolve recogn;sinf( that Lord
                          Lamlin's oft-quoted dictum ;n lRC v. Duke of Westminster1rs
                         "Every man is entitled if he can to order his affairs so that the
                         tax attaching under the approoriate Acts is less than it otherwise
                   13. (1980) 30 ALR 3S3, 3S4-S5
                   14. 1982 STC 30
                   15. 1936 AC 1, 19 : 1935 All ER Rep 259, 267
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     19-4 Filed 08/14/21 Page 11 of 27
~(!;<D®        Page 10       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
!ONLINEf
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                         MCDOWELL AND                  co.    LTD.      v.   COMML. TAX OFFICER                   (Chinnappa Reddy, J.) 239

                              would be", tell us little or nothing as to what methods of ordering
                              one's affairs will be recognised by the courts as effective to lessen
                              the tax what would attach to them if business transactions were
                              conducted in a straightforward way.
                    Lord Scarman said :
                             First, it is of the utmost importance that the business com-
                        munity ( and others, including their advisers) should appreciate,
                        as my noble and learned friend Lord Diplock has emphasised,
                        that Ramsay case10 marks "a significant change in the approach
                        adopted by this House in its iudicial role" towards tax avoidance
                        schemes. Secondly, it is now crucial when considering any such
                        scheme to take the analysis far enough to determine where the profit,
                        gain or loss is really to be found.
                        11. The winds of change continued to blow and in Furniss v.
                    Dawson 16 , Ramsay 10 was reiterated. Lord Brightman observed:
                               The fact that the court accepted that each step in a transaction
                        was a genuine step producing its intended legal result did not
                        confine the court to considering each step in isolation for the
                        purpose of assessing the fiscal results.
                    He further said :
                               My Lords, in my opinion the rationale of the new approach
                        is this. In a prep1anned tax saving scheme, no distinction is to
                        be drawn for fiscal purposes, because none exists in reality,
                        between (i) a series of steps which are followed through by virtue
                        of an arrangement which falls short of a binding contract, and
                        ( ii) a like series of steps which are followed through because the
                        participants are contractually bound to take each step seriatim. In
                        a contractual case the fiscal consequences will naturally fall to be
                        assessed in the Jight of the contractually agreed results.
                        12. In the same case Lord Fraser explained the principle of
                    Ramsay 10 as follows :
                              The true principle of the decision in Ramsay 10 was that the
                        fiscal consequences of a preordained series of transactions, intended
                        to operate as such, are generally to be ascertained by considering
                        the result of the series as a whole, and not by dissecting the
                        scheme and considering each individual transaction separately.
                    L0rd Scarman in his characteristic style observed :
                              The law will develop from case to case. Lord Wilberforce
                        in W.T. Ramsay Ltd. v. 1RC17 referred to 'the emerging principle' of

                     16. (1984) 1 All ER 530
                     17. (1981) 1 All ER 865, 872: 1982 AC 300, 324
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 11
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-4 Filed 08/14/21 Page 12 of 27

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   240                                                     SUPREME COURT CASES                                              (1985) 3         sec
                        the law. What has been established with certainty by the House
                        in Ramsay case10 is that the determination of what does, and
                        what does not, constitute unacceptable tax evasion is a subiect
                        suited to development by judicial process. The best chart that
                        we have for the way forward appears to me, with great respect
                        to all engaged on the map-making process, to be the words of
                        Lord Diplock in !RC v . Burmah OU Co. Ltd. 18 which my noble
                        and learned friend Lord Brightman quotes in his speech. These
                        words leave space in the law for the principle enunciated by Lord
                        Tomlin in !RC v. Duke of Westminster" that every man is
                        entitled if he can to order his affairs so as to diminish the burden
                        of tax. The limits within which this principle is to operate
                        remain to be probed and determined judicially. Difficult though
                        the task may be for judges, it is one which is beyond the power
                        of the blunt instrument of legislation. Whatever a statute may
                        provide, it has to be interpreted and applied by the courts ; and
                        ultimately it will prove to be in this area of judge-made law that
                        our elusive journey's end will be found.
                    Lord Roskill put it even more forcefully:
                                    The error, if l may venture to use that word, into which the
                              courts below have fallen is that they have looked back to 1936
                              and not forward from 1982. They do not appear to have appre-
                              ciated the true significance of the passages in the speeches in
                              Ramsay case20 of Lord Wilberforce and Lord Fraser, and, even
                              more important, of the warnings in the Burmah Oil case21 given
                              by Lord Diplock and Lord Scarrnan in the passages to which
                              my noble and learned friend Lord Brightman refers and which
                              1 will not repeat. It is perhaps worth recaUing the warning
                               given, albeit in another context by Lord Atkin, who himself
                              dissented in the Duke of Westminster case2, in United Australia
                              Ltd. v. Barclays Bank Ltd. 22 : " When these ghosts of the past
                              stand in the path of ;ustice, clanking their mediaeval chains, the
                              proper course for the judge is to pass thMugh them undt:1terred''.
                               1936, a bare half century ago. cannot be described as part of
                              the Middle Ages but the ghost of the Duke of Westminster and
                               of his transaction, be it noted a single and not a composite
                              transaction, with his gardener and with other members of his staff
                              has haunted the administration of this branch of the law for
                    18. 1982 src 3o, 32
                    19. 1936 AC 1, 19 : 1935 All ER Rep 259, 267
                    20. W.T. Ramsay Ltd. v. I.R.C., (1981) 1 All ER 865, 872-73: 1982 AC 300,
                        325, 337
                    21. I.R.C. v. Bunnah Oil Co. Ltd., 1982 STC 30, 32, 39
                    22. (1940) 4 All ER 20, 37: 1941 AC 1, 29
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     19-4 Filed 08/14/21 Page 13 of 27
~CC(V®         Page 12       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
!ONLINEf       SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                        MCDOWELL AND                  co.    LTD.      v.   COMML. TAX OFFICER                    (Chinnappa Reddy, J.)                       241

                             too long. I confess that I had hoped that that ghost might have
                             found quietude with the decisions in Ramsay 10 and in Burmah18
                             Unhappily it has not. Perhaps the decision of this House in these
                             appeals will now suffice as exorcism.
                        13. Thus the ghost of Westminster' (in the words of Lord Roskill)
                   has been exercised in England. Should it be allowed to rear its head
                   in India?
                         14. I have referred to the English cases at some length, only to
                   show that in the very country of its birth, the principle of Westminster
                   has been given a decent burial and in that very country where the
                   phrase 'tax avoidance' originated the judicial attitude towards tax
                   avoidance has changed and the smile, cynical or even affectionate
                   though it might have been at one time, has now frozen into a deep
                   frown. The courts are· now concerning themselves not merely with
                   the genuineness of a transaction, but with the intended effect of it for
                   fiscal purposes. No one can now get away with a tax avoidance
                   project with the mere statement that there is nothing illegal about it.
                          15. Some years ago, a diverting attempt was made by a corres-
                    pondent to the London 'Times' to defend tax avoidance. He said :
                               The taxpayer is morally bound to obey the law, but is not
                          bound beyond the law, for apart from the law taxation would
                          be blackmail or racketeering. There is not behind taxing laws,
                          as there is behind laws against crime, an independent moral obliga-
                          tion. When therefore the taxpayer has obeyed the law, he ha,:;
                          done all that morality requires.
                    He had further said :
                               It is said that by avoiding a tax he throws a load on to some
                          other taxpayer. But this is not quite accurate, for the deficiency
                          might be met by reducing expenditure ... is it not a good thing
                          that there should be this last lawful remedy against oppressive
                          taxation by a majority, that human ingenuity can always find a
                          way by which the minority can escape from tyrannical imposts.
                    The correspondent was answered by another correspondent who
                    described the former's defence of tax avoidance a~ "an amusing attempt
                    to raise the art of tax avoidance to the moral level of political martyrdom
                    and to make Hampdens of our modem tax dodgers". Nor, may we
                    say, are our tax dodgers Gandhijis on the Dandi March to protest
                    against the Salt Tax.
                         16. In CIT v. A. Raman & Co. 23 , J.C. Shah, J. speaking for
                    himself and Sikri and Ramaswami, JJ. repeating almost verbatim the

                     23. (1968) 1 SCR 10: AIR 1968 SC 49: 67 ITR 11
~cc~®
!ONLINE~
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 13
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-4 Filed 08/14/21 Page 14 of 27

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    241                                                     SUPRBMB COURT CASl!S                                             (1985) 3        sec
                     observations in Westminster and Fisher's Executors'- observed :
                                Avoidance of tax liability by so arranging commercial affairs
                          that charge of tax is distributed is not prohibited. A taxpayer
                          may resort to a device to divert the income before it accrues
                          or arises to him. Effectiveness of the device depends not upon
                          considerations of morality, but on the operation of the Income
                         Tax Act. Legislative injunction in taxing statutes may not, except
                          on peril of penalty, be violated, but it may lawfully be circum-
                          vented.
                     The same Judge, speaking for himself, Ramaswami and Grover, JJ.
                    in CIT v. B.M. Kharwar' expressly followed Westminster and observed :
                                The taxing authority is entitled and is indeed bound to
                          determine the true legal relation resulting from a transaction.
                          If the parties have chosen to conceal by a device the legal relation,
                          it is open to the taxing authorities to unravel the device and
                          to determine the true character of the relationship. But the legal
                          effect of a transaction cannot be displaced by probing into the
                          "substance of the transaction".
                           17. We think that time has come for us to depart from the
                     Westminster principle as emphatically as the British Courts have done
                     and to dissociate ourselves from the observations of Shah, J. and
                     similar observations made elsewhere. The evil consequences of tax
                    avoidance are manifold. First there is substantial loss of much needed
                    public revenue, particularly in a Welfare State like ours. Next there
                    is the serious disturbance caused to the economy of the country by
                    the piling up of mountains of black-money, directly causing inflation.
                    Then there is "the large hidden loss" to the community ( as pointed
                    out by Master Wheatcroft211 ) by some of the best brains in the country
                    being invloved in the perpetual war waged between the tax-avoider
                    and his expert team of advisers, lawyers, and accountants on one side
                    and the tax-gatherer and his perhaps not so skilful, advisers on the
                    other side. Then again there is the "sense of injustice and inequality
                    which tax avoidance arouses in the breasts of those who are unwilling
                    or unable to profit by it". Last but not the least is the ethics (to be
                    precise, the lack of it) of transferring the burden of tax liability to
                    the shoulders of the guideless, good citizens from those of the 'artful
                    dodgers'. It may, indeed, be difficult for lesser mortals to attain the
                    state of mind of Mr Justice Holmes, who said. "Taxes are what we
                    pay for civilized society. I like to pay taxes. With them I buy
                    civilization". But, surely, it is high time for the judiciary in India
                    too to part its ways from the principle of Westminster and the alluring

                    24. 72 ITR 603 : AIR 1969 SC 812: (1969) 1 SCR 651
                    2S. 18 Modern Law Review 209
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 14
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-4 Filed 08/14/21 Page 15 of 27

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                         MCDOWELL AND                  co.     LTD.     v.   COMML. TAX OFFICER                    (Ranganath Misra, J.) 243

                    logic of tax avoidance. We now live in a Welfare State whose :financial
                    needs, if backed by the law, have to be respected and met. We
                    must recognise that there is behind taxation laws as much moral sanction
                    as behind any other welfare legislation and it is a pretence to say
                    that avoidance of taxation is not unethical and that it stands on no
                    less moral plane than honest payment of taxation. In our view, the
                    proper way to construe a taxing statute, while considering a device
                    to avoid tax, is not to ask whether the provisions should be construed
                    literally or liberally, nor whether the transaction is not unreal and
                    not prohibited by the statute, but whether the transaction is a device to
                    avoid tax, and whether the transaction is such that the judicial process
                    may accord its approval to it. A hint of this approach is to be found
                    in the judgment of Desai, J. in Wood Polymer Ltd. and Bengal Hotels
                    Limited, In ,e2e where the learned Judge refused to accord sanction
                    to the amalgamation of oompanies as it would lead to avoidance of tax .
                         .18. It is neither fair nor desirable to expect the Legislature to
                    intervene and take care of every device and scheme to avoid
                    taxation. It is up to the Court to take c,tock to determine the
                    nature of the new and sophisticated legal devices to avoid tax and
                    consider whether the situation created by the devices could be related
                    to the existing legislation with the aid of 'emerging' techniques of
                    interpretation (sic as) was done in Ramsay10 , Burmah Oi/14 and
                    Dawson 16, to expose the devices for what they really are and to refuse
                    to give judicial benediction.
                         19. We agree with Ranganath Misra, J. that the appeal should
                    be dismissed.
                         RANGANATH MISRA, J. (On behalf of Chandrachud, C.}., Desai
                    and Venkataramiah, JJ. and himself)-The appellant company, a
                    licensed manufacturer of Indian liquor at Hyderabad, is in appeal by
                    special leave questioning the dismissal of its writ petition by the
                    High Court.
                         2.1. Manufacture, sale - wholesale and retail - as also storage
                    and transport of liquor are regulated by the Andhra Pradesh Excise
                    Act, 1968 ('Excise Act' for short) and the Andhra Pradesh Distillery
                    Rules, the Andhra Pradesh Indian Liquor (Storage in Bond) Rules
                    and the Andhra Pradesh Foreign Liquor and Indian L iquor Rules,
                    all made under the Excise Act. 'Excise duty' as defined in
                    Section 2 ( 10) of the Excise Act is leviable on the manufacture of
                    liquor and the manufacturer cannot remove the same from the distillery
                    unless the duty imposed under the Excise Act has been paid. Buyers

                    26. 47 Com Cas S97 (Guj HC)
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 15
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-4 Filed 08/14/21 Page 16 of 27

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   244                                                     SUPREME COURT CASES                                              (1985) 3         sec
                    of Indian liquor from the appellant's distillery as alleged by it, obtain
                    distillery passes for release of liquor after making payment of excise
                    duty and present the same at the distillery whereupon the bill of sale
                    or invoice is prepared by the distillery showing the price of liquor
                    but excluding the excise duty. The appellant's books of account also
                    did not contain any reference to excise duty paid by the purchaser.
                    The appellant paid sales tax payable by it under the Andhra Pradesh
                    General Sales Tax Act, 1957, ('SaJes Tax Act' for short), on the
                    basis of it!-1 turnover which excluded excise duty. The Company was
                    assessed to sales tax on the basis of its returns but later the Com-
                    mercial Tax Officer was of the view that the Company had failed to
                    include the excise duty paid on the liquor sold by it to wholesalers. The
                    taxing authority accordingly called upon the Company to show cause why
                    assessments made may not be reopened. The appellant moved the High
                    Court for quashing of ,such notice and having failed, carried the matter
                    in appeal to this Court. A Division Bench cf this Court in
                    McDowell & Company Ltd. v. CTO'·n. examined the provisions of
                    the Excise Act and the Rules made thereunder as also the provisions
                    of the Sales Tax Act. This Court took the view : (SCC p. 449, para 9)
                                 (W)e hold that intending purchasers of the lndian liquors
                           who seek to obtain distillery passes are also legally responsible
                          for payment of the excise duty which is collected from them by
                           the authorities of the Excise Department.
                    This Court then proceeded to determine whether exci~E- duty paid
                    directly to the excise authorities or deposited directly in the State
                    Exchequer in respect of Indian liquor by the buyers before removing
                    the same from the distillery could be said to form part of the taxahJe
                    turnover of the appellant distillery. Precedents were referred to and
                    the Court c!tme to the conclusion that excise duty did not go into
                    the common till of the appellant and did not become a part of the
                    circulating capital. Therefore, the sales tax authorities were not
                    competent to include in the turnover of the appellant the excise duty
                    which was not charged by it but was paid directly to the excise
                    authorities by the buyers of the liquor. The appellant, therefore,
                    succeeded before this Court and the notices issued by the sales tax
                    authorities were quashed.
                         22. The judgment of this Court was delivered on October 25, 1976.
                    Rules 76 and 79 of the Distillery Rules were amended with effect
                    from August 4, 1981. Rule 76(a) now provides: "No spirit or liquor
                    manufactured or stored shall be removed unless the excise duty specified
                    in Rule 6 has been paid by a holder of D-2 licence before such

                    21. (1977) 1 SCR 914 : (1977) 1                                    sec        441 : 1977            sec        (Tax) 198
              Case 1:21-cv-00396-RJL
                          Web Edition, Copyright ©Document 19-4 Filed 08/14/21 Page 17 of 27
~<C<e®         SCC Online
                Page 16
                                                  2021
                              Friday, August 13, 2021
                Printed For: Mr. Wayne Page
jONLINEf        SCC Online Web Edition: http://www.scconline.com
True Prinf"     TruePrint™ source: Supreme Court Cases
                -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                         MCDOWELL AND co. LTD.                           v.   COMML. TAX OFFICER (Ranganath                               Misra, J.)           245

                     removal". It is not disputed that appellant is the holder of a D-2
                     licence under the law. Amended Rule 79 ( 1 ) piovides :
                                     79 ( 1) On payment of the excise duty by the holder of D-2
                               license a distillery pass for the removal of spirit fit for human
                               consumption may be granted in favour of any of the following
                               persons only, namely :
                                     (a) A person holding a licence in the Andhra Pradesh or
                                           in other States for sale of spirit by wholesale or retail
                                           and when the spirit is to be transported or exported
                                            beyond the limits of the district in which the distillery
                                           is situated to a person holding a permit signed by the
                                           Excise Superintendent of the District of destination or
                                            an officer of that district authorised in this behalf.
                                     ( b) A persen holding a permit signed by the officer of
                                           any other State referred to in clause (a) above for
                                           the export of such spirit from the Andhra Pradesh into
                                           that State.
                                    (c) A person holding a permit signed by an officer duly
                                           authorised in that behalf for export of such spirit to
                                           an Union Territory.
                                    (d) A person holding a permit from the Excise Superintendent
                                          of any district in the Andhra Pradesh or from an officer
                                           referred to in clause (a) above of any other State to
                                           transport or export rectified spirits or wine, to such
                                          district or State.
                         23. On the basis of the amended provisions, the respondent Officer
                   issued a notice to the appellant proposing to include a sum of
                   Rs 4,49,09,552 ·40 representing the excise duty paid directly by buyers
                   of appellant's liquor in the appellant's turnover for a part of the year
                    1982-83. Thereupon, the appellant again moved the High Court
                   for quashing of the notice. Reliance was placed on the earlier decision
                    of this Court. The High Court very appropriately felt bound by
                   the decision of this Court and considered the effect of the amended
                   Rules and held that the primary liability to pay excise duty was indis-
                   putably of the holder of the D-2 licence. It further found that the
                    turnover related to liquor ; excise duty which was payable by the
                   appellant but had by amicable arrangement been paid by the buyer
                   was actually a part of the turnover of the appellant and was, therefore,
                   liable to be so included for determining liability for sales tax. On
                   ther;e findings the High Court dismissed the writ petition. When leave
                   was granted ~ a Division Bench of this Court to appeal against the
                   judgment of the High Court, the correctness of the decision in appellant's
~cccc®
!ONLINEr
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 17
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-4 Filed 08/14/21 Page 18 of 27

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   246                                                     SUPREME COUR'l' CASES                                            (19ss) 3 sec

                    case, namely, McDowell & Co. Ltd. 27 , was doubted and the matter was
                    referred to a larger Bench. That is how this appeal came to be
                    heard by us.
                         24. Mr Sorabji, appearing in support of the appeal at the very
                    commencement of his submissions stated that there was no constitutional
                    question involved in the appeal. He also fairly stated that the vires
                    of the Excise Act and the Rules was not under challenge. Nor was
                    the amendment of Rules in 1981 in dispute.
                         25. The Federal Court in Province of Madras v. Messrs Boddu
                    Paidanna & Sons2 8 , held :
                               There is in theory nothing to prevent the Central Legislature
                         from imposing a duty of excise on a commodity as soon as it comes
                         into existence, no matter what happens to it afterwards, whether
                         it be sold, consumed, destroyed or given away. A trucing
                         authority will not ordinarily impose such a duty, because it is
                         much more convenient administratively to collect the duty ( as
                         in the case of most of the Excise Acts) when the commodity
                         leaves the factory for the first time, and also because the duty
                         is intended to be an indirect duty which the manufacturer or
                         producer is to pass on to the ultimate consumer, which he conld
                         not do if the commodity had, for example, been destroyed in the
                         factory itself. It is the fact of manufacture which attracts the
                         duty, even though it may be collected Jater ; . . .
                    This view has been followed by this Court and the position has been
                    put beyond doubt by a series of decisions. In R.C. Jail v. Union
                    of lndia 29 , it has been observed :
                               .The excise duty is primarily a duty on the production or
                         manufacture of goods produced or manufactured within the country.
                          Subject always to the legislative competence of the taxing
                          authority, the said tax can be levied at a convenient stage so
                          long as the character of the impost, is not lost. The method of
                          collection does not affect the essence of the duty but only relates
                          to the machinery of collection for administrative convenience,
                               26. In Re. Sea Customs Act30 , this Court said:
                                    With great respect, we accept the principles laid down by the
                               said three decisions ( 1939 FCR 18 81 , 1942 FCR 9082 and 1945
                     28. 1942 FCR 90: AIR 1942 FC 33: 200 IC 551
                     29. 1962 Supp 3 SCR 436: AIR 1962 SC 1281
                     30. (1964) 3 SCR 787: AIR 1963 SC 1760: (1964) 2 SCJ 51
                     31. In re : Central Provinces and Berar Sales of Motor and Lubricant Taxation
                         Act, 1939 FCR 18: AIR 1939 FC 1 : (1939) 1 MU 1
                     32. Province of Madras v. Boddu Paidanna, 1942 FCR 90 : AlR 1942 FC 33 :
                         (1942) 2 MU 327
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     19-4 Filed 08/14/21 Page 19 of 27
~(!;<D®        Page 18       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
!ONLINEf
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                         MCDOWELL AND                  co.    LTD. \I, COMML. TAX OFFICER                          (Ranganath Misra, J.) 241

                              FCR 17933 ) in the matter of levy of an excise duty and the
                              machinery for collection thereof.
                         27. In Guruswamy & Co. v. State of Mysore8' Sikri, J. (as he
                    then was), spoke for the majority and stated the ratio thus :
                              These cases establish that in order to be an excise duty
                          (a) the levy must be upon 'goods' and ( b) the taxable event
                         must be the manufacture or production of goods. Further the
                         levy need not be imposed at the stage of production or manu-
                         facture but may be imposed later.
                         28. In lullundur Rubber Goods Manufacturers' Association v.
                    Union of lndia35 , Grover, J. after extracting a part of the judgment
                    in Jail case29 spoke for the Court thus: (SCC p. 648, para 5)
                              The above statement of law in no way supports the argument
                         that the excise duty cannot be collected from persons who are
                         neither producers nor manufacturers. Its incidence certainly falls
                         directly on the production or manufacture of goods but the
                         method of collection will not affect the essence of the duty.
                         29. In A.B. Abdul Kadir v. State of Kerala38 , this Court restated
                    the position thus : (SCC p. 226, para 9)
                               Excise duty, it is now well-settled, is a tax on articles
                         produced or manufactured in the trucing country. Generally
                         speaking, the tax is on the manufacturer or the producer, yet
                         laws are to be found which impose a duty of excise at stages
                         subsequent to the manufacture or production.
                    Thus, the incidence of excise duty is directly relatable to manufacture
                    but its collection can be deferred to a later stage as a measure of
                    convenience or expediency.
                          30. On an examination of the provisions of the Excise Act, the
                     Rules framed thereunder and the pronouncements referred to above,
                     we are of the view that the conclusion of this Court at page 921
                     of the Reports that intending purchasers of the Indian liquors who
                     seek to obtain distillery passes are also legally responsible for payment
                     of the excise duty is too broadly stated. The "duty" was primarily
                     a burden which the manufacturer had to bear and -even if the purchasers
                     paid the same under the Distillery Rules, the provisions were merely
                     enabling and did not give rise to any legal responsibility or obligation
                     33. Governor-General in Council v. Province of Madras, 194S FCR 179:
                         AIR 194S PC 98 : 72 IA 91
                     34. (1967) 1 SCR S48: AIR 1967 SC 1Sl2
                     3S. (1970) 2 SCR 68 : (1969) 2 SCC 644
                     36. (1976) 3 SCC 219 : 1976 SCC (Tax) 270
~cccc®
!ONLINEr
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 19
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-4 Filed 08/14/21 Page 20 of 27

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   248                                                     SUPREME COURT CASES                                              (1985) 3        sec
                    for meeting the burden. We do not propose, however, to examine
                    this aspect any further for the change in Rule 76 of the Distillery
                    Rules has clearly affirmed the position that liability for payment of
                    excise duty is of the manufacturer. Provisions of Rules 80, 81, 82,
                    83 and 84 do not militate against the conclusion that the payment
                    of excise duty is a liability exclusively of the manufacturer. In these
                    rules detailed provisions have been made regarding obtaining of
                    distillery pass, correct calculation and full payment of excise duty,
                    the manner of depositing such duty and ultimately issue of the spirit
                     under the pass from the distillery. These rules, therefore, do not
                    detract from the position that payment of excise duty is the primary
                    and exclusive obligation of the manufacturer and if payment be made
                    under a contract or arrangement by any other person it would amount
                    to meeting of the obligation of the manufacturer and nothing more.
                          31. It was the stand of the appellant before the High Court
                    that it makes a condition precedent for the buyer of its finished goods
                    that he (the buyer) pays the excise duty to the excise authorities
                    directly and only on production of the receipted cha11an, liquor is
                    issued from the distillery by way of sale under the supervision of the
                    excise authorities. In view of such an arrangement, the excise duty
                    paid by the buyer does not become a part of the turnover of the
                    appellant.
                          32. 'Turnover' is defined in Section 2(s) of the Sales Tax Act
                    to mean "the total amount set out in the bill of sale ( or if there
                    is no bill of sale, the total amount charged) as the consideration
                    for the sale or purchase of goods ( whether such consideration be cash,
                    deferred payment or any other thing of value) including any sums
                    charged by the dealer for anything done in respect of goods sold at
                    the time of or before the delivery of the goods and any other sums
                    charged by the dealer, whatever be the description, name or object
                    thereof'.
                          33. The definition clearly indicates that the total amount charged
                      as the consideration for the sale is to be taken into account for
                     determining the turnover. Where a bill of sale is issued (and obviously
                     the bill has to state the total amount charged as consideration), the
                     total amount set out therein is to be taken into account. In every
                     transaction of sale, there is bound to be a seller at one end and a
                     buyer at the other and transfer of title in the goods takes place for
                     a consideration.
                               34. In Hindustan Sugar Mills v. State of Rajasthan87 , this Court

                     37. (1979) 1 SCR 276: (1978) 4 SCC 271: 1978 SCC (Tax) 225
~cccc®
!ONLINEr
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 20
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-4 Filed 08/14/21 Page 21 of 27

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                        MCDOWELL AND                  co.    LTD.      v.   COMML. 'I'AX OFFJCE.R                 (Ranganath Misra. J.) 249

                    observed:
                              The test is, what is the consideration passing from the
                         purchaser to the dealer for the sale of the goods. It is immaterial
                         to enquire as to how the amount of consideration is made up.
                         whether it includes excise duty or sales tax or freight. The only
                         relevant question to ask is as to what is the amount payable
                         by the purchaser to the dealer as consideration for the sale ....
                    The Court proceeded to say :
                               Take for example, excise duty payable by a dealer who is
                         a manufacturer. When he sells goods manufactured by him, he
                         always passes on the excise duty to the purchaser. Ordinarily
                         it is not shown ,as a separate item in the bill, but it is
                         included in the price charged by him. The 'sale price' in such
                         a case could be .the entire price inclusive of excise duty because
                         that would be the consideration payable by the purchaser for
                         the sale of the goods. True, the excise duty component of the
                         price would not be an addition to the coffers of the dealer, as
                         it would go to reimburse him in respect of the excise duty already
                         paid by him on the manufacture of the goow,. But even so,
                         it would be part of the 'sale price' because it forms a component
                         of the consideration payable by the purchaser to the dealer. It
                         is only as part of the consideration for the sale of the goods that
                         the amount representing excise duty would be payable by the
                         purchaser. There is no other manner of liability, statutory or
                         otherwise, under which the purchaser would be liable to pay
                         the amount of excise duty to the dealer. And, on this reasoning,
                         it would make no difference whether the amount of excise duty
                         is included in the price charged by the dealer or is shown as
                          a separate item in the bill.
                    We would like to add, that the position is not different when under
                    a prior agreement, the legal liability of the manufacturer-dealer for
                    payment of excise duty is satisfied by the purchaser by direct payment
                    to the excise authorities or to the state exchequer.
                        35. In Paprika Ltd. v. Board of Trade 88 , Lawrence, J. stated :
                               Wherever a sale attracts purchase tax, that tax presumably
                         affects the price which the seller who is liable to pay the tax
                         demands, but it does not cease to be the price which the buyer
                         has to pay even if the price is expressed as X plus purchase tax.
                    This Court in Messrs George Oakes (P) Ltd. v. State of Madras8 9 ,
                    quoted this extract with approval and also referred to the following
                     38. (1944) 1 All BR 372
                     39. (1962) 2 SCR S10, S80: AIR 1962 SC 1037: (1961) 12 STC 476
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     19-4 Filed 08/14/21 Page 22 of 27
~CC(V®         Page 21       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
!ONLINEf       SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   250                                                     SUPRBMB COURT CASES                                             (1985) 3         sec
                   passage in the judgment of Goddard, L.J. in Love v. Norman Wright
                   (Builders) Ltd."0 :
                              Where an article is taxed, whether by purchase tax, customs
                        duty or excise duty, the tax becomes part of the price which
                        ordinarily the buyer will have to pay. The price of an ounce
                        of tobacco is what it is because of the rate of tax, but on a sale
                        there is only one consideration, though made up of cost plus
                        profit plus tax. So, if a seller offers goods for sale, it is for
                        him to quote a price which includes the tax if he desires to
                        pass it on to the buyer ; if the buyer agrees to the price it is
                        not for him to consider how it is made up, or whether the seller
                        has included tax or not.
                   and added:
                              So far as the purchaser is concerned, he pays for the goods
                         what the seller demands, namely, the price even though it may
                        include tax. That is the whole consideration for the sale and
                         there is no reason why the whole amount paid to the seller by
                         the purchaser should not be treated as the consideration for the
                         sale and included in the turnover.
                   Admittedly, the bills issued by the appellant did not include the excise
                   duty. A., already found, payment of excise duty is a legal liability
                   of the manufacturer; its payment is a condition precedent to the
                   removal of the liquor from the distillery and payment by the purchaser
                   is on account of the manufacturer. According to normal commercial
                   practice, excise duty should have been reflected in the bill either as
                   merged in price or being shown separately. As a fact, in the hands
                   of the buyer the cost of liquor is what is charged by the appellant
                   under its bill together with excise duty which the buyer has directly
                   paid on seller's account. The consideration for the sale is thus the
                   total amount and not what is reflected in the bill. We are, therefore,
                   clearly of the opinion that excise duty though paid by the purchaser
                   to meet the liability of the appellant, is a part of the consideration
                   for the sale and is includible in the turnover of the appellant. The
                   purchaser has paid the tax because the law asks him to pay it on
                   behalf of the manufacturer.
                         36. Mr Sorabji in the course of his submission relied on a Division
                    Bench decision of this Court in Anand Swarup Mahesh Kurruir v. CST41 •
                    This Court was considering the liability for sales tax under the
                    corresponding U.P. Act in respect of a dealer carrying on business at
                    Mandi Anandganj, Baraut in the District of Meerut. The sales tax
                     40. (1944) 1 All ER 618
                     ~t. (1981) ~ SCR 101: (1980) 4                                   sec       451 : 1981            sec        (Tax) 1
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     19-4 Filed 08/14/21 Page 23 of 27
~CC(V®         Page 22       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
!ONLINEf       SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                        MCDOWELL AND                  co. LTD.        'II, COMML. tAX OFFICER                    (Ranganath Misra, J.)                       251

                   authorities had included in the dealer's purchase turnover 'market fee'
                   and the commission payable to the commission agent operating within
                   the market area for the purpose of computing sales tax. The decision
                   turned on the definition of 'turnover of purchase' in the U .P. Act
                   and the provision of the Adhiniyam and the Rules made thereunder.
                   Market fee and commission payable to an agent are very different
                    from excise duty and a very different position emerges in law in
                   regard to them. No support is available from that decision for the
                   appellant's case. We would like to point out that the relevant con-
                   sideration is not whether the law permits the incidence of the duty
                   to be passed on to the purchaser but whether there is a prohibition
                   against the passing of it. If there is no bar, the incidence would
                   be passed on to the purchaser in accordance with normal commercial
                   practice.
                        37. Mr Sorabji built up an argument in support of the appellant's
                   stand by referring to the amendment to the First Schedule to the Sales
                   Tax Act. The relevant part of the Schedule provides thus :
                           Item                Description of                                   Point o/uvy                                Rate of tax
                           }lo.                    goods
                           26.                      ----------------------
                                     All liquors, other than                                 At the point
                                     country liquor 2 (but                                    of first sale in
                                     i n cl u d i n g Vodka)                                  the State.
                                     (1026)
                                      (a) not covered by                                                                             3 (50 paise) in
                                           item ( b) below                                                                            the rupee.
                                      (b) where the consi-                                                                           3 (25 paise) in
                                          deration for the                                                                            the rupee.
                                           sale or purchase
                                           of liquor includes
                                           the duties of excise
                                           payable under the
                                           Andhra Pradesh
                                           Excise Act, 1968.

                          38. Apparently this amendment was brought about after the
                    judgment of this Court in the appellant's appeal in 1976 and the position
                    has been further altered by amendment in 1984. Sale of liquor has
                    now been made exigible to tax at every point other than the point
                    of last sale in the State. The argument advanced before this Court
                     is that the appellant had already paid tax on the basis of 50 p.
                    in the rupee on the footing that the consideration for sale of its liquor
                    did not include duty of excise payable under the Excise Act and the
                    appellant cannot, therefore, be made liable for sales tax on a different
                    footing. This contention too has no force. Such a stand had not
                    been taken in the writ petition before the High Court and there has
~cc~®
!ONLINE~
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 23
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-4 Filed 08/14/21 Page 24 of 27

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   2S2                                                      SUPREME COURT CASES                                             (t 985) 3        sec
                   been no factual examination of the position as to whether the classifica-
                   tion indicated is not intended to cover a totally different situation. For
                   resolving the dispute as to whether excise duty is a part of the turnover,
                  reference to the Schedule is indeed wholly irrelevant.
                         39. Mr Sorabji relied heavily on the observations of Hidayatullah, J.
                   ( as he then was) speaking for the Court in the case of George Oakes
                   (Private ) Ltd v. State of Madras 42 , where it was said :
                              It was pointed out by this Courtt that the word "price"
                         insofar as the purchaser is concerned, includes the tax also, and
                         that in laws dealing with sales tax, turnover has in England
                        and America also, been held to include the tax. The reason for
                        such inclusion is stated to be that the dealer who realises the
                         tax does not hand it over forthwith to Government but keeps it
                        with him, and turns it over in his business before he parts with it.
                        Thus, the tax becoines, for the time being, a part of the circulating
                         capital of the tradesman, and is turned over in his business. Again,
                         it was said that the price paid by the purchaser was not so
                         much money for the article plus tax but a composite sum.
                        Therefore, in calculating the total turnover, there is nothing wrong
                         in treating the tax as part of the turnover, because "turnover"
                        means the amount of money which is turned over in the business.
                        40. According to Mr Sorabji the excise duty had never come into
                   the hands of the appellant and the Company had no occasion or
                  opportunity to tum it over in its hands, and, therefore, the same
                  could never be considered as a part of its turnover. The observations
                  made by this Court were in a very different setting and what was
                  being ccms1dered was whether the additional tax levied under the
                  Madras Act formed a part of the turnover. If we accept the observa-
                  tions of Hidayatullah, J. as laying down the test for general applica-
                  tion, it would be very prejudicial to the Revenue as between the seller
                  and the buyer, by special arrangement, a part of what ordinarily would
                  constitute consideration proper could even be kept out and the turnover
                  could be reduced and tax liability avoided. We are of the view that
                  the conclusion reached in the appelJant's case in McDowell & Co. L td .
                  case21 on the second aspect of the matter, namely, when the excise
                  duty does not go into the common till of the assessee and it does
                  not become a part of the circulating capital, it does not constitute turn
                  over, is not the decisive test for determining whether such duty would
                  constitute turnover.
                       41. A further contention was advanced by 1vir Sorabji as his last
                   submission that it is open to e\eryone to so arrange his affair<.; a,; to
                  42. 13 STC 98: AIR 1962 SC 1352
                  tln 12 STC 476
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 24
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-4 Filed 08/14/21 Page 25 of 27

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                         MCDOWELL AND                  co.    LTD.      v.   COMML. TAX OFFICER                   (Ranganath Misra, J.) 253

                    reduce the brunt of taxation to the minimum and such a process
                    does not constitute tax evasion ; nor does it carry any ignominy. In
                    support of this submission he relied on the observations of Shah, J.
                    speaking for this Court in CIT v. Raman & Co.•3 , where it was said :
                               [T]he law does not oblige a trader to make the maximum
                         profit that he can out of his trading transactions. Income which
                         accrues to a trader is taxable in his hands : income which he
                         could have, but has not earned, is not made taxable as income
                         accrued to him. . . . Avoidance of tax liability by so arranging
                         commercial affairs that charge of tax is distributed is not pro-
                         hibited. A taxpayer may resort to a device to divert the income
                         before it accrues or arises to him. Effectiveness of the device
                         depends not upon considerations of morality, but on the operation
                         of the Income-tax Act. Legislative injunction in taxing statute,;
                         may not, except .. on peril of penalty, be violated, but it may
                         lawfully be circumvented.
                    Support was also sought from the observations of the same learned
                    Judge (as he then was) in the case of CIT v. B.M. Kharwa,..\ After
                    quoting a passage from the judgment of the Privy Council in the case
                    of Bank of Chettinad Ltd. v. CIT•5 , this Court stated:
                               The taxing authority is entitled and is indeed bound to deter-
                         mine the true legal relation resulting from a transaction. If the
                         parties have chosen to conceal by a device the legal relation, it
                         is open to the taxing authorities to unravel the device and to
                         determine the true character of the relationship. But the legal
                         effect of a transaction cannot be displaced by probing into the
                         "substance of the transaction".
                        42. In Jiya;eerao Cotton Mills Ltd. v . CIT & EPT•6 , this Court
                    ob~erved :
                               Every person is entitled so to arrange his affairs as to avoid
                        taxation, but the arrangement must be real and genuine and not
                         a sham or make-believe.
                         43. The Gujarat High Court in the case of CIT v. Sakarlal
                    Balabhai•1 , said :
                              Tax avoidance postulates that the assessee is in receipt of
                         amount which is really and in truth his income liable to tax
                         but on which he avoids payment of tax by some artifice or

                    43.     (1968)       67 ITR 11 : (1968) 1 SCR 10: AIR 1968 SC 49
                    44.     (1969)       72 ITR 603: (1969) 1 SCR 651 : AIR 1969 SC 812
                    45.     (1940)       8 ITR 522 (PC)
                    46.     (1958)       34 ITR 888: AIR 1959 SC 270
                    47.     (1968)       69 ITR 186 (Guj HC)
~cc~®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 25
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-4 Filed 08/14/21 Page 26 of 27

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    254                                                  SUPRBMB COURT CASES                                                 (1985) 3        sec
                          device. Such artifice or device may apparently show the income
                          as accruing to another person, at the same time making it avail-
                           able for use and enjoyment to the assessee as in a case falling
                          within Section 44-D or mask the true character of the income by
                           disguising it as a capital receipt as in a case falling within
                          Section 44-E or assume diverse other forms.. . . But there must
                          be some artifice or device enabling the assessee to avoid payment
                          of tax on what is really and in truth his income. If the assessee
                          parts with his income producing asset, so that the right to receive
                          income arising from the asset which theretofore belonged to the
                          assessee is transferred to and vested in some other person, there
                          is no avoidance of tax liability : no part of the income from
                          the asset goes into the hands of the assessee in the shape of
                          income or under any guise. . . .
                     This decision has been affirmed by this Court in CIT v. Vadi/al
                     Lallubhai"8 •
                          44. We may also recall the observations of Viscount Simon in
                     Latilla v. I .R."9 :
                               Of recent years much ingenuity has been expended in certain
                          quarters in attempting to devise methods of disposition of income
                          by which those who were prepared to adopt them might enjoy
                          the benefits of residence in this country while receiving the
                          equivalent of such income, without sharing in the appropriate
                          burden of British taxation. Judicial dicta may be cited which
                          point out that, however elaborate and artificial such methods may
                          be, those who adopt them are "entitled" to do so. There is,
                          of course, no doubt that they are within their legal rights, but
                          that is no reason why their efforts, or those of the professional
                          gentlemen who assist them in the matter, should be regarded as
                          a commendable exercise of ingenuity or as a discharge of the
                          duties of good citizenship. On the contrary one result of such
                          methods, if they succeed, is of course to increase pro tanto the
                          load of tax on the shoulders of the great body of good citizens
                          who do not desire, or do not know how, to. adopt these
                          manoeuvres. Another consequence is that the Legislature has
                          made amendments to our Income Tax Code which aim at nullifv-
                          ing the effectiveness of such schemes.                         ·
                         45. Tax planning may be legitimate provided it is within the
                    framework of law. Colourable devices cannot be part of tax planning
                    and it is wrong to encourage or entertain the belief that it is honourable

                    48. (1972) 86 ITR 2 : (1973) 3 SCC 17: 1973 SCC (Tax) 1
                    49. 25 TC 107
~cc~®
!ONLINE~
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 26
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-4 Filed 08/14/21 Page 27 of 27

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                       BANWARI LAL ICOTIYA V. P.C. AGGARWAL                                                                   255

                    to avoid the payment of tax by resorting to dubious methods. It is
                    the obligation of every citizen to pay the taxes honestly without resort-
                    ing to subterfuges.
                        46. On this aspect one of us, Chinnappa Reddy, J., has proposed
                    a separate and detailed opinion with which we agree.
                        47. In our view, therefore, there is no merit in the appeal and
                   the same is liable to be dismissed with costs. Hearing fee is assessed
                   at Rs 5000. We would like to add that now that a clear picture
                   of the situation has emerged the State of Andhra Pradesh should
                   rationalise the law on the subject, if necessary, by making other
                   appropriate amendments.
                       48. While granting leave and allowing stay of proceedings, this
                   Court had directed that• bank guarantee be furnished for the tax to
                   the satisfaction of the assessing authority and in the event of the
                   respondent succeeding in the appeal, the appellant do pay interest at
                   12% per annum. The respondent may now proceed to collect the
                   dues of the State in accordance with law.

                                                        (1985) 3 Supreme Court Cases 255
                           (BEFORE              V.D.         TULZAPURKAR AND RANGANATH MISRA,                                                      11.)
                   BANWARI LAL KOTIYA                                                                                                        Appellant;
                                                                                     Versus
                   P.C. AGGARWAL                                                                                                           Respondent.
                                                   Civil Appeal No. 2729(N) of 1972t,
                                                         decided on May 8, 1985
                         Arbitration Act, 1940 - Sections 2(e) and (a) and 20 - 'Reference' -
                   Fresh 85.!ent for reference not required if provided in the agreement and when
                   also sanctioned by statutory rules, regulations or bye-laws
                         The appellant, a share-broker and a member of the Delhi Stock Ex~hange,
                    had dealings in shares and securities with the respondent, a non-member,
                   in respect whereof printed Contract Notes in prescribed form were issued by
                   the appellant and signed by the respondent. These transactions were subject
                   to the rules, regulations and bye-laws of the Exchange which covered transacticns
                   between a member and a non-member. Each one of the contracts contained
                   an arbitration clause couched in very wide terms requiring the parties thereto
                   to refer all their disputes or claims to arbitration as provided in the rules,
                   regulations and bye-laws of the Exchange and Bye-law 247(a) incorporated a
                   'Reference to Arbitration' in respect of such disputes or claims (whether admitted
                   or not) between a member and a non-member arising out of or in relation to

                   tFrom the Judgment and Order dated July 18, 1972 of the Delhi High Court
                     in F .A.O. No. 139-D of 1962
